DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The examiner acknowledges that in the Notice of Allowance mailed 12/29/2021 a typographical error on the PTO-37 incorrectly listed the allowed claims as 1-3,5-6,8,13-16,18-19,27,29, and 2126.  The PTO-37 has been corrected herewith and correctly identifies the allowed claims as 1-3, 5-6, 8, 13-16, 18-19, 21, 26, 27, and 29.
Therefore, Claims 1-3, 5-6, 8, 13-16, 18-19, 21, 26, 27, and 29 are allowed.  For the examiner’s statement of reasons for allowance, please see the Notice of Allowance mailed 12/29/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875